DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 29 June 2022 containing remarks and amendments to the claims.
Claims 1-5, 7-9, 11-13, 17-18, 28, 31-32, and 34 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.
The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11-13, 17-18, 28, 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lattner (US 2014/0061100) in view of Grenoble (US 5,251,649).
Regarding claims 1-2, 5, 7-9, 12, 28, and 34, Lattner teaches steam cracking a hydrocarbon feed [0063].  Lattner teaches adding quench oil composition to a steam cracker effluent flowing from a pyrolysis furnace to form a mixture [0043-0047]; and separating a steam cracker tar from the mixture [0043-0047].  
Lattner teaches hydroprocessing at least a portion of the steam cracker tar in a first hydroprocessing zone under catalytic hydroprocessing conditions to convert at least a portion of the feedstock to a first hydroprocessed product, which is recycled as quench oil [0048-0049].  Lattner teaches that the hydroprocessed steam cracked tar product may be passed through separation stages such as distillation columns to adjust the properties prior to use as utility/quench [0080-82].  Lattner teaches boiling ranges including 140-360°C [0082], which would read on the claimed “mid cut” and overlaps with the claimed range.  Examiner considers Lattner teaching to disclose hydroprocessed steam cracked tar sent to be combined with the steam cracker tar and to the hydroprocessing zone.  
Lattner teaches using one or more hydroprocessing stages [0088], which reads on the claimed 2 stages.  It is further expected that the Lattner hydroprocessing would result in the same sulfur content, since the same steps are performed to the same feedstocks as claimed.
Lattner teaches that a portion of the quench oil is hydroprocessed, and another side cut may be used without hydrogenation [0048-52].  Lattner teaches adjusting the amounts of hydroprocessed and not hydroprocessed quench oils in order to optimize performance [0048-52].  Therefore, it would have been obvious to the person having ordinary skill in the art to have adjusted the flow of the hydroprocessed and non hydroprocessed fraction, based off of availability, and in order to obtain desired optimized quench performance.  
Similarly,   Grenoble teaches using various hydrogen donors to improve steam cracked tar including hydroprocessed SCT.  Grenoble teaches that especially preferred hydrogen donors boiling in the range of 400-750°F (column 4, lines 1-65), which overlaps with the claimed range, and reads on the claimed “mid cut”.  
Therefore, it would have been obvious to the person having ordinary skill in the art to have fractionated the steam cracked tar as disclosed by Lattner to obtain overhead, mid, and bottoms fractions, in order to obtain the desired mid-range utility fluid described by Lattner/Grenoble.  
The previous combination does not explicitly disclose the concentration of donatable hydrogen of the quench oil.
However, it would have been obvious to the person having ordinary skill in the art that the utility fluid/quench fluid of the previous combination would have the same properties, since it is obtained by the same hydrotreating and fractionation steps.  
Regarding claims 3 and 31, Lattner teaches indirect heat exchange in a TLE prior to direct quench with quench oil [0075].
Regarding claims 4 and 32, Lattner teaches the steam cracker tar is separated as the bottoms from a flash drum, fractionator, or water quench tower [076].
Regarding claim 11, Lattner teaches hydroprocessing temperatures including 300-500°C [0105]. Therefore, it would have been obvious to the person having ordinary skill in the art to have implemented heating stages, as appropriate, in order to obtain the desired reaction conditions.
Regarding claims 13 and 17-18, Lattner does not explicitly disclose the compositions as claimed.
However, since Lattner teaches the same hydroprocessing steps to form the quench/utility oil, it is expected that that Lattner composition would have the same structure.  Further, Grenoble indicates naphthalenes, anthracenes, phenanthrenes, and pyrenes are all suitable compositions for the same purpose (column 4, lines 1-31).  
Therefore, it would have been obvious to the person having ordinary skill in the art that the quench oil contains the same composition since it is produced by the same product, or alternately it would have been obvious to the person having ordinary skill in the art to have combined naphthalenes, anthracenes, phenanthrenes, and pyrenes with the compositions of Lattner, since Grenoble teaches they are known for the same purpose of improving steam cracker tars.

Response to Arguments
 Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s arguments to be:
The prior art does not disclose fractionation to obtain the overhead, mid cut, and bottoms streams from the hydroprocessed product.
The prior art does not disclose the limitations of claim 28 as amended.
Regarding Applicant’s first argument, Examiner notes that Lattner teaches using hydroprocessed steam cracker tar as the quench oil [0048].  Further, Grenoble teaches using a specific fraction of hydroprocessed product as quench oil (column 4, lines 24-31).  Examiner additionally notes that Lattner teaches that gas oil and naphtha range distillates may be suitable as quench oils [0043], [0003].  Lattner teaches that hydroprocessing the pyrolysis effluent improves performance as a quench oil [0048].  Therefore, it would have been obvious to the person having ordinary skill in the art to have fractionated the Lattner hydroprocessed steam cracker tar, since the prior art teaches that such more narrow boiling cuts are suitable as quench oils, and Lattner teaches that hydroprocessing the quench oil improves performance as quench oil.  It is not seen where such a modification would result in any new or unexpected results.
Regarding Applicant’s second argument, the previous rejections have been updated as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beech (US 2014/0061095) – teaches sending steam cracked tar to hydroprocessing with utility fluid to reduce coke fouling.
Evans (US 2016/0122667) – teaches upgrading steam cracker tar in the presence of a utility fluid containing 2-ring or 3-ring aromatics.
Beech (US 2015/0368570) – teaches upgrading pyrolysis steam cracker tar with utility fluid.  Beech teaches using mid cut utility fluid [0070-71]. 
Ou (US  2011/0005970) – teaches upgrading steam cracker tar with hydrogen donor compounds.
Soultanidis (US 2015/0344785) – teaches upgrading pyrolysis tar with hydroprocessing.
Evans (US 2020/0377808) – teaches a process integrating pyrolysis furnace, tle, fractionator, and hydroprocessing.
Kandel (US 2021/0348064) – teaches solvent and temperature assisted dissolution of solids from steam cracked tar.
Kandel (US 2020/0071626) -teaches maintaining high solvency of recycle solvent during upgrading of steam cracked tar.
Coleman (US 2019/0016975) – teaches hydroprocessing steam cracker tar with utility fluid.
Coleman (US 10,894,924) -teaches hydroprocessing steam cracker tar with utility fluid.
Kandel (US 2018/0057759) – teaches upgrading hydrocarbon pyrolysis tar by hydroprocessing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771